Judgment, Supreme Court, Bronx County (Janice Bowman, J., and a jury), entered August 23, 2001, in an action for personal injuries sustained when plaintiff fell on the exterior steps leading down to the basement apartment in a building owned by defendant, apportioning fault *303100% against defendant and awarding damages to plaintiff, unanimously affirmed, without costs.
The finding that plaintiffs fall was proximately caused by defendant’s negligent maintenance of the premises is amply supported by plaintiffs testimony that she could not see the steps because the entryway into the basement apartment was dark, and the testimony of plaintiffs expert that the steps did not comport with good safety practices in that they lacked adequate lighting and a handrail (see Santiago v New York City Hous. Auth., 268 AD2d 203, 203-204). Nor was it against the weight of the evidence for the jury to find that plaintiff was not comparatively negligent in the way she attempted to descend the steps — by putting her left foot on the first step, and then stepping down with her right foot onto the same step instead of the second step. The steps were dark and lacked a handrail, and the jury could reasonably find that plaintiffs gingerly manner was neither unusual nor imprudent. Defendant failed to preserve his various challenges to the testimony of plaintiffs expert and the trial court’s charge, and we decline to review them. Concur — Nardelli, J.P., Tom, Lerner and Marlow, JJ.